EXHIBIT 99.1 FOR IMMEDIATE RELEASE CONTACTS: Cutera, Inc. Ron Santilli Chief Financial Officer 415-657-5500 Investor Relations John Mills ICR, Inc. 646-277-1254 john.mills@icrinc.com Cutera Reports Fourth Quarter 2015 Results ● Sixth Consecutive Quarter of Double-Digit Revenue Growth ● Revenue Increased 18% to $30.0 million ● EPS: $0.15 and Non-GAAP EPS: $0.25 ● Generated $3.9 Million of Cash from Operations ● Board Approved $10 million of Stock Repurchase Program BRISBANE, California, February 8, 2016 ─ Cutera, Inc. (NASDAQ: CUTR ) (“Cutera” or the “Company”), a leading provider of laser and energy-based aesthetic systems for practitioners worldwide, today reported financial results for the fourth quarter ended December 31, 2015. Key highlights for the fourth quarter of 2015 were as follows: ● Revenue increased 18% to $30.0 million and was driven by both product portfolio strength as well as global sales productivity improvements; - Product revenue grew 24%, led by a 30% increase in North America and 14% in Rest of World (“ROW”); - For 2015, Product revenue grew by 49% in North America, compared to 2014; ● Gross margin improved to 60% —the highest quarterly gross margin since 2009; ● GAAP Net income was $2.1 million, or $0.15 per diluted share; ● Non-GAAP * Net income was $3.4 million, or $0.25 per diluted share, after adjusting for $1.4 million of non-cash expenses related to stock-based compensation, depreciation and amortization of intangibles; ● Cash and investments : generated $3.9 million of cash from operations during the quarter and used $3.5 million in the stock repurchase program bringing the balance as of December 31, 2015 to $48.4 million, or $3.73 per outstanding share; ● Stock repurchase program: Board approved an incremental $10 million. In 2015, the Company repurchased $40 million of stock. Kevin Connors, President and Chief Executive Officer of Cutera, stated, “We are pleased to conclude 2015 with our sixth consecutive quarter of double-digit revenue growth, and essentially on par with our highest revenue quarter in our history. Our return to profitability demonstrated our ability to expand revenue, while controlling operating expense levels, enabling us to realize operating leverage in our business model. Our steady improvement in gross margin during 2015 is an indicator of our ability to improve operating leverage through a balance of strong revenue growth and cost reduction initiatives by our Engineering and Operations teams.” Product revenue grew by $3.5 million, or 30%, in North America and $1.1 million, or 14%, in ROW despite continued currency headwinds, compared to the fourth quarter of 2014. The Company estimates that its international revenue was negatively impacted in the fourth quarter of 2015 by approximately $1.0-$1.5 million due to the appreciation of the US dollar, compared to the fourth quarter of 2014. From a product perspective, the Company experienced strong growth from several of its legacy products as well as the recently launched products. In particular, enLighten
